

115 HR 5689 IH: To direct the Secretary of Defense to provide for the inclusion of the names of the crew members of the USS Frank E. Evans killed on June 3, 1969 on the Vietnam Veterans Memorial.
U.S. House of Representatives
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5689IN THE HOUSE OF REPRESENTATIVESMay 7, 2018Mr. Cramer introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to provide for the inclusion of the names of the crew members of
			 the USS Frank E. Evans killed on June 3, 1969 on the Vietnam Veterans
			 Memorial.
	
		1.INCLUSION OF CERTAIN NAMES ON THE VIETNAM VETERANS MEMORIAL
 (a)In GeneralThe Secretary of Defense shall provide for the inclusion on the Vietnam Veterans Memorial in the District of Columbia the names of the seventy-four crew members of the USS Frank E. Evans killed on June 3, 1969.
			